DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on July 27, 2021.  Claims 7 and 16 have been cancelled.  Claims 18 and 19 have been newly added.  Thus, Claims 1-6, 8-15 and 17-19 are pending.  Claims 1, 9 and 10 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-6, 8-15 and 17-19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2016/0243945 to Zinner, discloses an ascertainment of a probable profile of the speed of the vehicle during the ascertained imminent actuation of the recuperation unit can involve ascertainment of a plurality of probable profiles for the speed of the vehicle on the basis of a plurality of different recuperation intensities of the recuperation unit during the ascertained imminent actuation of the recuperation unit (see paragraph [0014]).
Zinner, taken singly or in combination with other prior art of record, does not disclose or teach the manual setting of the recuperation behavior comprises both setting a recuperation intensity and setting a recuperation delay, and different combinations of recuperation intensities and recuperation delays are proposed to a driver for selection, in combination with other limitations of the claim.
 With respect to independent claim 9, Zinner, taken singly or in combination with other prior art of record, does not disclose or a further device configured to set a recuperation delay are provided for manually setting the recuperation behavior, wherein different combinations of recuperation intensities and recuperation delays are proposed to a driver for selection, in combination with other limitations of the claim.
With respect to independent claim 10, Zinner, taken singly or in combination with other prior art of record, does not disclose or teach wherein on the manual setting of the recuperation behavior comprises both setting a recuperation intensity and setting a recuperation delay, and different combinations of recuperation intensities and recuperation delays are proposed to a driver for selection, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661